UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:16-CR-309-T-17TGW

HOWRONDA OVERSTREET.

ORDER

This cause is before the Court on:

Dkt. 47 Order Denying Review

Dkt. 48 Motion Requesting that the Court Set Defendant's
Restitution Payment to $25. Per Quarter

Dkt. 56 Motion Requesting the Court to Adjust Defendant's

Restitution Payment Pursuant to 18 U.S.C. Sec. 3664(3)(A)(B)

Defendant Howronda Overstreet requests that the Court adjust

Defendant Overstreet’s Restitution Payment in both Motions.

After entering into a Plea Agreement, pleading guilty to Counts 1 and 2
of the Information, Defendant Overstreet was sentenced on February 3, 2017
(Dkts. 29, 32, 34). Defendant Overstreet was represented by counsel at
sentencing, and did not object to the manner in which Defendant Overstreet's

restitution was set.

Defendant Overstreet moved for review of the restitution payment
set at sentencing. (Dkt. 42). The Government objected to Defendant’s Motion.
(Dkt. 46). The Court denied the Motion. (Dkt. 47).

Defendant Overstreet again moves for review of the restitution payment
set at sentencing. The Court notes that Defendant Overstreet remains in BOP custody.
The schedule set at sentencing provides for payment according to whether Defendant
has a Unicor job while in custody, or does not have a Unicor job while in custody. There
are procedures available for the Bureau of Prisons’ to review a defendant's payments
pursuant to the Inmate Financial Responsibility Program. (Dkt. 46). If Defendant
Overstreet is not satisfied with this aspect of Defendant’s conditions of confinement,

there are comprehensive internal procedures available for review.
After consideration, the Court adopts and incorporates the Court’s prior Order, and

denies Defendant Overstreet’s Motions. Accordingly, it is

ORDERED that pro se Defendant Howronda Overstreet’s Motion Requesting
that the Court Set Defendant’s Restitution Payment to $25. Per Quarter (Dkt. 48) is
denied, and Motion Requesting the Court to Adjust Defendant’s Restitution Payment
Pursuant to 18 U.S.C. Sec. 3664 (3)(A)(B) (Dkt. 56) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on this LS ~
day of November, 2019.

  
   

 

77g Se smn Pfs
ZA LET ME a MA

  

 

Senior United States District Judge

Copies to:
All parties and counsel of record
Pro Se Defendant:

Howronda Overstreet
67678-0018

Alderson Federal Prison
P.O. BoxA

Unit A2

Anderson, WV. 24910

  
